Case 1:21-cv-21429-FAM Document 10 Entered on FLSD Docket 05/19/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 21-21429-CIV-MORENO

  MICHELLE GLENN,

                 Plaintiff,
  vs.

  CITY OF MIAMI,

                 Defendant.
  _________________________________________/

                     ORDER DENYING AS MOOT MOTION TO DISMISS

         THIS CAUSE came before the Court upon Defendant's Motion to Dismiss (D.E. 6), filed

  on May 5, 2021.

         THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motion is DENIED as moot in view of the Plaintiff’s filing of an

  Amended Complaint. Defendant may respond to the Amended Complaint by June 3, 2021.

         DONE AND ORDERED in Chambers at Miami, Florida, this 19th of May 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record
